Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00792-CV

                 BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
                                 Appellant

                                              v.

                                    Frank HERNANDEZ,
                                          Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-14755
                         Honorable Laura Salinas, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. The motion to dismiss filed by appellant is DENIED AS MOOT.

      Costs of appeal are assessed against appellant.

      SIGNED April 8, 2015.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice